
	
		I
		111th CONGRESS
		1st Session
		H. R. 1889
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Bordallo (for
			 herself, Mr. Faleomavaega,
			 Mrs. Christensen, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  increase the percentage of State revolving loan funds reserved for American
		  Samoa, the Northern Marianas Islands, Guam, and the Virgin
		  Islands.
	
	
		1.Reservation of
			 FundsTitle V of the Federal
			 Water Pollution Control Act is amended—
			(1)by redesignating
			 section 519 as section 520; and
			(2)by inserting after
			 section 518 the following:
				
					519.Reservation of
				Funds for American Samoa, the Northern Marianas Islands, Guam, and the Virgin
				Islands
						(a)In
				generalFor fiscal year 2009
				and each fiscal year thereafter, the Administrator shall reserve, before
				allotments to the States under section 604(a), 0.5 percent of the funds made
				available to carry out title VI.
						(b)Use of
				fundsFunds reserved under
				this section shall be available only for grants for projects and activities
				eligible for assistance under section 603(c) to serve American Samoa, the
				Northern Marianas Islands, Guam, and the Virgin Islands.
						(c)LimitationIn
				a fiscal year in which a reservation is made under this section, American
				Samoa, the Northern Marianas Islands, Guam, and the Virgin Islands shall not be
				eligible to receive funds allotted under section
				604(a).
						.
			
